DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/18/2020 and 3/23/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 9 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Lin et al. US Pub 2014/0328010.
Regarding claim 1, Lin discloses,
A mainboard (Figure 1-4, mainboard is an implicit feature of a display device; furthermore the structure of element 60 can be consider the mainboard) for a display panel, the mainboard comprising: 

the socket being rotatable between first and second orientations (Figures 4-5 shows the two orientation; furthermore paragraph 17 describes).
Regarding claim 2, Lin discloses, 
Comprising plural sockets (figure 1-2, plurality of element 64) which are rotatably between first and second orientations (Figures 4-5). 
Regarding claim 3, Lin discloses,
The plural sockets are arranged so as to rotate together between the first and second orientations (figures 4-5). 
Regarding claim 4, Lin discloses, 
Wherein the rotatable sockets are mounted on a carrier (Figs. 1-4, carrier here is the housing 20 of the display 100 which includes the cover 80) which is rotatably mounted to a main portion (main portion of the mainboard is the board provided within the casing 20 since Lin discloses cables 65 are used to connected and routed to the ports/sockets 64) of the mainboard so that the plural sockets rotate together as the carrier rotates (the structure of 80 is part of the carrier). 
Regarding claim 5, Lin discloses, 
Wherein in the first orientation a cable receiving portion (Figure 2, 4, 5, first orientation of cable receiving portion being the position that is perpendicular to the main surface of 20 such that this is the transition portion between figure 4 and 5, such that the ports are at perpendicular position than as shown in figure 4 (i.e. where element 62 is indicated); 
Regarding claim 6, Lin discloses, 
A display device (Figure 1, element 100), the display device comprising (the) a main board according to claim 1 (figure 1-2 and as recited in claim 1). 
Regarding claim 9, Lin discloses, 
A biasing arrangement for biasing the or each rotatably socket to one of the orientations (paragraph 14, 16-17, such that the rotation is operated by resilient components to provides rotation until the resilient structure 67 engages to the latches, thereby this is the biasing arrangement)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. US Pub 2014/0328010 in view of Mandon et al. US Pub 2015/0320203.
Regarding claim 7, 
Lin teaches rotation the or each rotatable socket between the first and second orientations (figures 4-5 and as described in claim 3), such that the rotation is actuated 	
Lin does not teach a motor used for rotation the or each rotatable socket between the first and second orientations. 
Mandon in similar field of electrical port housing teaches a motor (Figs. 1-2, figure 12 element 302; paragraph 45) for rotating rotatable socket between the first and second orientations (figures 1-2 the two orientations). Furthermore, Mandon teaches the motor is coupled to the sensors to operate. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify display device of Lin to comprise a motor that is coupled with sensors as taught by Mandon for purpose of automating (paragraph 45) and regulating the movement of the mainboard and socket without a manual force of a user.
Regarding claim 8, 
Lin teaches rotation the or each rotatable socket between the first and second orientations (figures 4-5 and as described in claim 3), such that the rotation is actuated 	
Lin does not teach a proximity sensor for sensing proximity of the display device to a surface; and 

Mandon in similar field of electrical port housing teaches a proximity sensor (paragraphs 45, 58, proximity signal is detected by the sensor; figure 1-2, 4) for sensing proximity of the socket housing to a surface; and 
a controller (paragraph 58, controller 404) for controlling operation of the motor, the controller being arranged to cause the motor to rotate the or each rotatable socket between the first and second orientations depending on the proximity of the display device to a said surface (paragraph 45 and 58 describes that the controller receives sensor input and thereby controlling the motor to rotate in the two orientations).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify display device of Lin to comprise a motor that is coupled with proximity sensor(s) and controller as taught by Mandon such that the sensor detects the proximity of the display device of Lin to a said surface (i.e. the proximity of the cover door 80 with respect to the surface that the display is positioned) for purpose of automating (paragraph 45) and regulating the movement of the mainboard and socket without a manual force of a user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947.  The examiner can normally be reached on 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841